Citation Nr: 1212717	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from June 1, 2003, to June 30, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in January 2012.  He failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed abandoned. 


FINDING OF FACT

The Veteran has, at worst, level I hearing in the right ear and level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in October 2007, prior to the initial adjudication of the claim on appeal.

In addition, service treatment and post service treatment records have been obtained.  In addition, the RO requested private examiners to provide interpretations of their audiograms and also informed the Veteran of the requirement that the examiners provide their interpretations of the test results.  One of the examiners complied while the other did not.  

The record also reflects that appropriate VA examinations were provided.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  The February 2011 VA examiner also considered the affect of the Veteran's hearing impairment on his 'ordinary activity.' See 38 C.F.R. § 4.10, and Martinak v. Nicholson, 21 Vet. App. 447, 454-455 (2007).  There is no indication that the disability has increased in severity since the most recent VA examination.

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

In a September 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective in February 2006.  In September 2007, the Veteran submitted a claim for a compensable rating for his bilateral hearing loss, asserting that his hearing was worse.  In the December 2007 rating decision on appeal, the RO continued the noncompensable rating.  

The Veteran was afforded a VA audiological examination in September 2006.  The Veteran reported progressive hearing loss since military service.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels of 40, 40, 35, and 45 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 40 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 55, 55, 45, and 50 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 51 decibels.  Word recognition was 96 percent in the right ear and 92 percent in the left ear.  

The examiner stated that the Veteran had mild sensorineural type hearing loss in the right ear and moderate sensorineural type hearing loss in the left ear, and indicated that the Veteran would benefit from amplification.

Under Table VI, the Veteran's puretone threshold average of 40 decibels and speech recognition of 96 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 51 decibels and speech recognition of 92 percent equate to Level I hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level I hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded another VA audiological examination in October 2007.  The Veteran reported that his hearing was worse in the left ear and that he had difficulty determining where sounds originated.  He also had difficulty understanding others.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels of 40, 40, 40, and 50 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 43 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 55, 55, 55, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 56 decibels.  Word recognition was 92 percent in the right ear and 72 percent in the left ear.  

There were normal middle ear pressure and compliance in the left ear but the right ear displayed excessive compliance at significant middle ear pressure.  Reflex findings were in good agreement with the puretone audiogram in the right ear but in the left ear, reflexes were elevated at 1000 Hertz, and absent at 2000Hertz.  The examiner stated that the Veteran had mild to profound sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 43 decibels and speech recognition of 92 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 56 decibels and speech recognition of 72 percent equate to Level V hearing impairment in the left ear.  The exceptional pattern of hearing impairment in the left ear equates to Level IV hearing impairment under Table VIA.  Therefore, the Level V hearing impairment under Table VI is used. 

Under Table VII, Level I hearing impairment in the right ear and Level V hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An October 2007 VA treatment record notes complaints of worsening hearing.  A diagnosis of hearing loss was provided and an audiology consultation was recommended.

A December 2007 VA audiology record shows that the Veteran was seen for a hearing aid fitting.  Hearing aids improved the speech recognition score.

The Veteran submitted a private audiogram dated in December 2007.  The report is not adequate for rating purposes.  Although the RO subsequently requested the Veteran's ENT physician to provide the additional information required for rating purposes, he did not do so.  

A January 2008 letter from the Veteran's ENT physician indicates that the Veteran's severe high frequency hearing loss significantly affected his ability to understand words in noisy situations.

In a September 2009 statement, the Veteran complained that he could not hear well with his left ear, and that when he was in a room with more than one person, he had difficulty understanding conversation.  

The Veteran was afforded another VA audiological examination in September 2009 at which time the Veteran continued to complain of hearing loss.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 40, 40, 45, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 46 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 55, 55, 60, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 58 decibels.  Word recognition was 100 percent in the right ear and 92 percent in the left ear.  The examiner stated that the Veteran had moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.

Under Table VI, the Veteran's puretone threshold average of 46 decibels and speech recognition of 100 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 58 decibels and speech recognition of 92 percent equate to Level II hearing impairment in the left ear.  Once again, the Veteran had an exceptional pattern of hearing impairment in the left ear.  Under Table VIA, the hearing impairment in the left ear is Level IV. 

Under Table VII, Level I hearing impairment in the right ear and Level IV hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran submitted another private audiogram dated in January 2010.  In response to the RO's request, the examiner provided an interpretation of the results in July 2011.  He stated that the audiogram indicates mild to moderate sensorineural hearing loss from 250 to 4000 Hertz in the right ear, and moderate to severe hearing loss from 1000 to 4000 Hertz in the left ear.  There was also some asymmetry with the left ear being worse than the right ear.  It was noted that a New Jersey licensed audiologist performed the testing, and that live speech testing was done without "CD."

A February 2011 VA audiology record notes that the Veteran's hearing aids were in need of repair. 

The Veteran was afforded a final VA audiological examination in February 2011.  The Veteran continued to complain of bilateral hearing loss.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels of 45, 50, 50, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 53 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 60, 65, 60, and 70 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 64 decibels.  Word recognition was 92 percent in the right ear and 64 percent in the left ear.  

The examiner provided a diagnosis of mild to profound sensorineural hearing loss in the right ear, and moderate to profound sensorineural hearing loss in the left ear.  The examiner also stated that the disability had significant effects on the Veteran's occupation in that it caused hearing difficulties.  The effects of the disability on daily activities included difficulty hearing family members and needing to increase the volume on his television.

Under Table VI, the Veteran's puretone threshold average of 53 decibels and speech recognition of 92 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 64 decibels and speech recognition of 64 percent equate to Level VI hearing impairment in the left ear.  Under Table VIA, the exceptional pattern of hearing impairment in the left ear equates to Level V impairment. 

Under Table VII, Level I hearing impairment in the right ear and Level V hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An August 2011 VA audiology record reflects an appointment for a hearing aid adjustment.

The Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

The January 2008 letter from the ENT physician indicates that the Veteran's severe high frequency hearing loss significantly affected his ability to understand words in noisy situations.  The February 2011 examiner stated that the effect of the Veteran's hearing loss on his usual occupation was that it caused hearing difficulties.  Additionally, the examiner stated that the disability affected his daily activities in that he had difficulty hearing family members and had to increase the volume of his television.  

While the Board acknowledges the Veteran's complaints of hearing loss and the effect this condition has on his daily life, the criteria for a compensable rating have not been met.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is inapplicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


